Lydon, J.
(dissenting). I dissent.
I think that a contract such as is now before us is no longer to be regarded as against the public policy of the State even though the objecting party to the contract be a resident of the State. I think we have adopted the more liberal and, it seems to me, the more sensible rule that parties are free to consult their own interests and convenience in respect to the forum in which enforcement of the contract is to be sought as well as in respect to most other matters. It seems to me anomalous in the extreme to hold that while an agreement to submit a possible controversy to the determination of a foreign arbitral tribunal is valid (Gilbert v. Burnstine, 255 N. Y. 348), an agreement to submit the same controversy to the adjudication of the courts of another State of the Union is invalid.
But it is unnecessary to go so far as I have suggested in order to decide the case before us. The plaintiff’s assignors were nonresidents of the State. As non-residents they would have had no *674right to complain that any public policy of this State was being violated if our courts refused to hear their case when they had agreed that it should be tried elsewhere. (See authorities cited in Gilbert v. Burnstine, 255 N. Y. 348, 355.) Indeed their right to be heard here at all was a privilege conferred by our statute (General Corporation Law, § 225). That privilege they “specifically waived ” in the contract before us. And it seems to me that public policy would be very decidedly violated if we were to hold that plaintiffs, as assignees of the contract, with full notice of the waiver of their assignors, could nevertheless insist on suing here despite the protest of the other party to the contract.
The order should be reversed and the motion granted.
Order affirmed, with ten dollars costs and disbursements.